     Case 97-01033-SMT    Doc 42    Filed 07/01/20 Entered 07/01/20 09:15:27    Desc Main
                                    Document Page 1 of 2
The order below is hereby signed.

Signed: June 30 2020




                                              _____________________________
                                              S. Martin Teel, Jr.
                                              United States Bankruptcy Judge


                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                   )
                                             )
     TANYA F. JOHNSON,                       )     Case No. 97-01033
                                             )     (Chapter 13)
                          Debtor.            )     Not for Publication in
                                             )     West’s Bankruptcy Reporter

                   MEMORANDUM DECISION AND ORDER DENYING
      PNC BANK, NA’S SECOND APPLICATION FOR RELEASE OF UNCLAIMED FUNDS

           On April 13, 2020, PNC Bank, NA filed an Application for

     Payment of Unclaimed Funds (Dkt. No. 40).              The Application fails

     to show that it was served on the United States Attorney.                   In any

     event, in the attached Memorandum Decision and Order (Dkt. No. 36

     entered on June 5, 2014), I denied a prior application of PNC for

     release of the same funds that were an unclaimed dividend issued

     by the Chapter 13 trustee to PNC Mortgage Corporation.                    The new

     application attempts to correct the deficiency in the prior

     application by certifying that the claim has not been paid by

     ascertaining that “[f]unds were never received.”               The non-receipt

     of the unclaimed funds does not establish that the debt at issue

     was not paid.       The debt may have been satisfied via foreclosure

     (for which PNC Mortgage Corporation had obtained relief from the
Case 97-01033-SMT                                                                                    Doc 42   Filed 07/01/20 Entered 07/01/20 09:15:27   Desc Main
                                                                                                              Document Page 2 of 2


automatic stay) and the Application fails to address whether any

foreclosure sale left a shortfall.                                                                                           It is thus

                              ORDERED that the Application for Payment of Unclaimed Funds

(Dkt. No. 40) is DENIED.

                                                                                                                                 [Signed and dated above.]

Copy to:

PNC Bank NA
Attn Ann Loperfito
Member of the PNC Financial Services Group
Firstside Center
500 First Ave P7-PFSC-02-0
Pittsburgh, PA 15219

United States Attorney’s Office
555 4th Street, NW
Washington, DC 20530




R:\Common\TeelSM\Judge Temp Docs\Order_Deny Second Application for Unclaimed Funds_Tanya Johnson_v2.wpd
                                                                                                                        2
